FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEBORA SHANTY SUDJANA,                           No. 08-73715

               Petitioner,                       Agency No. A079-583-553

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Debora Shanty Sudjana, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Sangha v. INS, 103

F.3d 1482, 1487 (9th Cir. 1997), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that the harassment and

discrimination Sudjana experienced in Indonesia did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003). In

addition, the incidents her family and family’s babysitter experienced in Indonesia

while Sudjana was in the United States do not establish that she suffered past

persecution. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (no past

persecution where harm to others was not a part of “a pattern of persecution closely

tied to” petitioner). Substantial evidence also supports the agency’s finding that

Sudjana failed to demonstrate a clear probability of future persecution because,

even as a member of a disfavored group, she did not establish sufficient

individualized risk, see Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir. 2003),

and Sudjana’s similarly-situated family members have remained in Indonesia

without harm, see Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir. 2001).

Accordingly, Sudjana’s withholding of removal claim fails.

      Sudjana failed to challenge the agency’s denial of her CAT claim in her

opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.




                                          2                                      08-73715
1996) (issues in the opening brief not supported by argument are deemed

abandoned).

      PETITION FOR REVIEW DENIED.




                                        3                                 08-73715